


Exhibit 10.3
AWARD AGREEMENT
CST Brands, Inc. Amended and Restated 2013 Omnibus Stock and Incentive Plan
Non-Qualified Stock Option
This Award Agreement (this “Agreement”) is entered into between CST Brands,
Inc., a Delaware corporation (“Company”), and Participant pursuant to the terms
of the CST Brands, Inc. Amended and Restated 2013 Omnibus Stock and Incentive
Plan (as amended, effective June 4, 2014, and as may be further amended from
time to time, the “Plan”). As used herein, “Participant” means [_____________],
an Employee of Company. Capitalized terms used in this Agreement but not
otherwise defined in this Agreement have the meanings set forth in the Plan.
Grant of Stock Option. Company grants to Participant a Non-qualified Stock
Option (the “Stock Option”) on [_____________] (“Date of Grant”) to purchase up
to [______] shares of Common Stock (the “Shares”) in accordance with the terms
of this Agreement and the Plan. The Shares, when issued to Participant upon the
exercise of the Stock Option, will be fully paid and non-assessable.
Purchase Price. The Option Price of the Shares will be [______] per Share.
Term of Award. The Award Period during which the Stock Option is in effect will
commence on the Date of Grant and end on the tenth anniversary of the Date of
Grant, unless the Stock Option otherwise terminates or is forfeited under the
terms of the Plan or this Agreement prior to the expiration of the Award Period,
including, without limitation, in connection with Participant’s termination of
service as an Employee as provided under Section 5 of this Agreement.
Exercise of Stock Option. No portion of the Stock Option may be exercised prior
to «Vest_Date_Period_1» and may only be exercised to the extent the Shares under
the Stock Option had vested in accordance with the schedule below. Subject to
the provisions of the Plan relating to suspension or termination from the Plan
or the provisions of forfeiture and lapsing of the Stock Option upon a
termination of service as described in Section 5 of this Agreement, the Shares
under the Stock Option will be available for exercise in the following
increments, provided Participant has continually remained an Employee through
such dates: «Shares_Period_1» shares vest on «Vest_Date_Period_1»;
«Shares_Period_2» shares vest on «Vest_Date_Period_2»; and «Shares_Period_3»
shares vest on «Vest_Date_Period_3».
The Stock Option must be exercised in accordance with the Plan and
administrative regulations established by the Committee by delivering to the
Company’s principal business office: (1) an Exercise Notice in the form approved
by the Committee that designates the Exercise Date and the number of Shares
under the Stock Option to be exercised and (2) full payment for the total Option
Price of the Shares to be exercised on the Exercise Date. Failure to exercise
the Stock Option in accordance with the Plan and the regulations established by
the Committee shall render such exercise ineffective. In the event of any
failure by Participant to pay for the number of Shares specified in the Exercise
Notice on the Exercise Date, the exercise of the Stock Option with respect to
such number of Shares will be treated as if it had never been made.
If any law or regulation requires Company to take any action with respect to the
Shares specified in the Exercise Notice, then the date of delivery of the Shares
against payment will be extended for the period necessary to take such action.
Termination of Service. The terms and conditions applicable to the Stock Option
in the event of a termination of service with the Company or its Subsidiaries
will be as follows:
(a)Voluntary Termination by Participant. If Participant’s employment is
terminated for any reason other than an involuntary termination for Cause or
through Retirement, death or Disability: (i) the portion of this Stock Option
that has not vested on or prior to such date of termination shall automatically
lapse and be forfeited, and (ii) the portion of this Stock Option that has
vested but has not been exercised shall automatically lapse and be forfeited at
the close of business on the 90th day following that date of Participant’s
termination, unless the Stock Option expires earlier according to its terms.
(b)Involuntary Termination for Cause. If Participant’s employment is
involuntarily terminated by the Company for Cause: (i) the portion of any Stock
Option that has not vested on or prior to such date of termination shall
automatically lapse and be forfeited, and (ii) the portion of this Stock Option
that has vested but has not been exercised shall automatically lapse and be
forfeited at the close of business on the 30th day following that date of
Participant’s termination, unless the Stock Option expires earlier according its
terms.
(c)Death, Disability, or Retirement. If Participant’s employment is terminated
through Retirement, death or Disability, the Stock Option will remain
outstanding through the remainder of the Award Period and vest and become
exercisable in accordance with the schedule set forth in Section 4 as if
Participant continually remained an Employee through such dates.




--------------------------------------------------------------------------------




(d)Termination in Connection with a Change in Control. Notwithstanding anything
to the contrary set forth in this Agreement, upon the termination of
Participant’s employment for any reason other than an involuntary termination
for Cause or by Participant for Good Reason, before the second anniversary of
the effective date of a Change in Control, this Stock Option shall fully vest
immediately on the date of termination and become exercisable.
Change in Control. In addition to the rights provided under Section 5(d), unless
otherwise specifically prohibited under applicable laws, or by any applicable
rules or regulations of any governmental agency or authority or national
securities exchange on which any shares of Company’s capital stock is then
listed or traded, the Committee may, in its sole discretion, at any time prior
to, coincident with, or after the time of a Change in Control, take one of the
following actions:
(a)
provide for the acceleration of any time periods, or the waiver of any other
conditions, relating to the vesting or exercise of the Stock Option if
Participant’s employment has been terminated as a result of a Change in Control
so that the Stock Option may be vested or exercised in full on or before a date
fixed by the Committee, and in connection therewith the Committee may provide
for an extended period to exercise Stock Option (not to exceed the original
term);

(b)
provide for the purchase of the Stock Option from Participant if Participant’s
employment has been terminated from and after a Change in Control, upon
Participant’s request, for an amount of cash equal to the amount that would have
been obtained upon the exercise of the Stock Option had such Stock Option been
currently exercisable or payable at the effective time of such Change in
Control; or

(c)
cause the Stock Option to be assumed, or replaced with a substantially similar
award by the surviving corporation in the transaction resulting in such Change
in Control.

Plan Incorporated by Reference. The Plan is incorporated herein, and by this
reference, is made a part hereof for all purposes.
Limitation of Rights of Participant. Participant will have no rights with
respect to any Shares not expressly conferred by the Plan or this Agreement.
No Assignment. This Agreement and the Stock Option granted hereunder are of a
personal nature and Participant’s rights with respect hereto and thereto may not
be sold, mortgaged, pledged, assigned, transferred, conveyed or disposed of in
any manner by Participant and may not be exercised by any person, other than
Participant, except as expressly permitted under the Plan. Any such attempted
sale, mortgage, pledge, assignment, transfer, conveyance, disposition or
exercise will be void, and Company will not be bound thereby.
Successors. This Agreement is binding upon any successors of Company and the
heirs, successors and legal representatives of Participant.
Direct Registration. Participant agrees that in lieu of stock certificates, any
Shares issuable in connection with the exercise of the Stock Option may be
issued in uncertificated form pursuant to the Direct Registration System (“DRS”)
of Company’s stock transfer agent.
Section 409A. This Agreement and the Award evidenced hereby are intended to be
exempt from, or otherwise comply with, Section 409A of the Code and the final
regulations promulgated thereunder in all respects and shall be interpreted and
administered in such a manner. If necessary in order to ensure such compliance,
this Agreement may be reformed consistent with guidance issued by the Internal
Revenue Service. In no event shall the Company be liable for any additional tax,
interest or penalties that may be imposed on Participant under Section 409A of
the Code or any damages for failing to comply with Section 409A of the Code.
Definitions. For the purposes of this Agreement, the following terms shall have
the meanings as indicated:
“Cause” means (i) the willful and continued failure by Participant substantially
to perform Participant’s duties with the Company or any of its Subsidiaries
(other than any such failure resulting from Participant’s incapacity due to
physical or mental illness), after a written demand for substantial performance
is delivered to Participant by the Company that specifically identifies the
manner in which the Company believes that Participant has not substantially
performed Participant’s duties, or (ii) the willful engaging by Participant in
conduct demonstrably and materially injurious to the Company, or (iii) a
conviction of, a plea of nolo contendere, a guilty plea, or confession by
Participant to, an act of fraud, misappropriation or embezzlement or any crime
punishable as a felony or any other crime that involves moral turpitude. For
purposes of this definition, no act, or failure to act, on the part of
Participant shall be considered “willful” unless done, or omitted to be done, by
Participant without reasonable belief that Participant’s action or omission was
in the best interests of the Company and was lawful. With respect to the above
definition of




--------------------------------------------------------------------------------




“Cause”, no act or conduct by Participant will constitute “Cause” if Participant
acted: (i) in accordance with the instructions or advice of counsel representing
the Company, or (ii) as required by legal process.
“Change in Control” shall be deemed to occur upon the earliest to occur after
the date of this Agreement of any of the effective date of any following events:
(i)    Acquisition of Stock by Third Party. Any Person is or becomes the
Beneficial Owner (as such term is defined in Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and any rules and
regulations promulgated thereunder), directly or indirectly, of securities of
the Company representing twenty percent (20%) or more of the combined voting
power of the Company’s then outstanding shares of capital stock;
(ii)    Change in Board. During any period of two (2) consecutive years (not
including any period prior to the execution of this Agreement), individuals who
at the beginning of such period constitute the Board of Directors of Company
(the “Board”), and any new director (other than a director designated by a
person who has effected a transaction described in subparagraph (i) of this
definition without the consent of the Board) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a least
a majority of the members of the Board;
(iii)    Corporate Transactions. The effective date of a merger or consolidation
of the Company with any other entity, other than a merger or consolidation that
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than a majority of the combined voting power of the
voting securities of the surviving entity outstanding immediately after such
merger or consolidation which such shares give the holder(s) thereof the power
to elect at least a majority of the board or other governing body of such
surviving entity;
(iv) Liquidation. The approval by the stockholders of the Company of a complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; or
(v)    Other Events. There occurs any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A (or a response to any similar item on any similar schedule or form)
promulgated under the Act (as defined below), whether or not the Company is then
subject to such reporting requirement.     
“Disability” means that Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months.
“Good Reason” means:
(a)
the assignment to Participant of any duties inconsistent with Participant’s
position (including offices, titles and reporting requirements), authority,
duties or responsibilities as in effect immediately prior to the Change in
Control, or any other action by Company that results in a diminution in such
position, authority, duties or responsibilities (excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith);or

(b)
any requirement that Participant be based at any office or location more than
fifty (50) miles from his or her office or location prior to the Change in
Control; or

(c)
a material diminution in Participant’s base salary and/or annual target bonus;
or

(d)
any failure by Company to continue in effect any cash or stock-based incentive
or bonus plan, retirement plan, welfare benefit plan or other compensation,
retirement or benefit plan and policy, unless the aggregate value (as computed
by an independent benefits consultant selected by Company and reasonably
acceptable to Participant or Participant’s legal representative) of the
diminution of all such compensation, retirement or benefit plans and policies
provided Participant is not materially less than their aggregate value as in
effect at any time during the one hundred twenty (120) day period immediately
preceding a Change in Control or, if more favorable to Participant, those
provided generally at any time after the Change in Control to other peer
employees of Participant; or

(e)
in the event of a Prospective Change in Control, Company and Participant have
not received written notice at least five (5) business days prior to the
anticipated closing date of the transaction giving rise to the Change in





--------------------------------------------------------------------------------




Control from the successor to all or a substantial portion of the Company's
business and/or assets that such successor is willing as of the closing to
assume and agree to perform Company's obligations under this Agreement in the
same manner and to the same extent that Company is hereby required to perform.
Participant must provide written notice to Company of the existence of the
condition(s) described in (a) through (e) above within 90 days of the initial
existence of the condition(s). Company shall have 30 days after such notice is
given during which to remedy the condition(s), and such occurrence shall not be
deemed to constitute Good Reason if such event or circumstance has been fully
corrected by Company within the 30 day cure period and Participant has been
reasonably compensated for monetary losses or damages resulting therefrom.
“Person” means a person (as such term is used in Rule 13d-5 promulgated under
the Exchange Act), or group (as such term is defined in Sections 3(a)(9) and
13(d)(3) of the Exchange Act and the rules and regulations promulgated
thereunder)).
“Prospective Change in Control” shall mean (i) any offer presented, directly or
indirectly, to the Board which, if consummated, would constitute a Change in
Control, or (ii) any negotiation with the Board or any committee or
representative thereof to make such an offer (including the unilateral
announcement of the terms on which such an offer would be made).
    “Retirement” means any termination of Participant’s service with the Company
and its Subsidiaries due to retirement following Participant’s attainment of age
fifty-five and completion of five (5) years of service with the Company, any
Subsidiary, or Valero or its subsidiaries so long as, for purposes of
determining the years of service with Valero or its subsidiaries, the
Participant meets the definition of a “Transferred Employee” pursuant to Section
1.50 of the CST Brands, Inc. Savings Plan, as it may be amended (the “Savings
Plan”), a copy of which is incorporated herein by reference for all such
purposes, but without regard to the requirement that a Transferred Employee had
to be a participant in a Predecessor Plan (as defined in the Savings Plan), or
other age and/or service requirements as determined by the Committee in the
event of early retirement.
“Valero” means Valero Energy Corporation.
    
[REMAINDER OF PAGE INTENTIONALLY BLANK]




--------------------------------------------------------------------------------




By your signature and the Company’s signature below, you and the Company agree
that the Stock Option referenced above is granted under and governed by the
terms and conditions of the this Award Agreement and the Plan (as may be
amended) attached hereto, all of which are made a part of this agreement.
CST BRANDS, INC.
By: ____________________________________
____________________________________
Kimberly S. Lubel
Chief Executive Officer and President
Date

_______________________________________
____________________________________
Participant: [___________________]
Date



